       Case 2:18-cv-00284-CMR Document 235 Filed 10/08/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                  Case No: 16-MD-2724
PRICING ANTITRUST LITIGATION                    MDL No. 2724

                                                Individual Case No. 18-CV-284
THIS DOCUMENT RELATES TO:
                                                HON. CYNTHIA M. RUFE
The Kroger Co. et al. v. Actavis Holdco U.S.,
Inc. et al,




                    KROGER DIRECT ACTION PLAINTIFFS’
               CONSOLIDATED REPLY MEMORANDUM IN FURTHER
               SUPPORT OF THEIR MOTION FOR LEAVE TO AMEND
           Case 2:18-cv-00284-CMR Document 235 Filed 10/08/20 Page 2 of 12




       The Kroger Direct Action Plaintiffs (“DAPs”) submit this Reply in support of their Motion

for leave to file their Second Amended Complaint and supporting Memorandum (the “Motion”).

See ECF No. 230.

       As explained more fully below, the Court should grant the Kroger DAPs’ Motion for

several reasons. First, all Defendants, except Breckenridge, walk back their opposition to the

Motion, acknowledging that this Court indicated at the July 9, 2020 status conference that

amendments would be allowed. In any event, the Kroger DAPs have diligently investigated

Defendants’ conspiracy in order to amend timely despite Defendants’ tactics in discovery and

interlocutory appeals to stymie that effort. We have been forthright and transparent with the Court

in stating our intention to amend and why. PTO 61, on which Defendants’ opposition principally

relies, was plainly not a scheduling order under Fed. R. Civ. P. 16, the later-dated PTO 161

expressly provides for amendments and, as noted earlier, the Court has indicated at status

conferences its willingness to allow amendments. Second, Breckenridge’s argument that the

Kroger DAPs’ proposed Second Amended Complaint (“PSAC”) is futile is without merit. This

proposed pleading is more detailed as to Breckenridge (and other Defendants) than the allegations

in other complaints whose legal sufficiency the Court has already upheld in denying motions to

dismiss. Generics, 394 F.Supp. 3d 509, 526 (E.D. Pa. 2019). Third, Defendants’ use of their

Opposition to seek a deadline for all Plaintiffs in this MDL to amend is procedurally and

substantively deficient. Indeed, the parties are actively negotiating with respect to this very

subject.




                                                1
        Case 2:18-cv-00284-CMR Document 235 Filed 10/08/20 Page 3 of 12




       1.      The Kroger DAPs’ Motion is Timely and Legally Justified

       Although all Defendants1 other than Breckenridge have now effectively conceded that the

Kroger DAPs may properly amend our Complaint, Defendants continue to argue that the Kroger

DAPs have been anything other than diligent in updating our Complaint as this MDL progresses.

In fact, Breckenridge – alone among Defendants – goes as far as characterizing the Kroger DAPs’

efforts as “serial, unreasonable and vexatious.”2

       Even setting aside Breckenridge’s hyperbolic aspersions, Defendants’ implication that the

Kroger DAPs have been dilatory in any way in pursuing our claims in this MDL is simply wrong.

As detailed in the Motion, the investigation of Defendants’ cartel by the Kroger DAPs (and other

Plaintiffs) has required a Herculean effort. At times, the task has even felt Sisyphean. But at this

juncture – before a single deposition has been taken, before the DOJ has concluded its parallel

criminal investigation, and before we have had a reasonable opportunity to review

comprehensively the 26,000,000 documents (and counting) produced by Defendants in this case –

we have compiled a pleading that reflects the universe of drugs and defendants that the Kroger

DAPs intend to pursue in this MDL.

       Moreover, throughout this process, we have been fully transparent and earnest with both

the Court and with Defendants about our plans to amend our Complaint.



       1
              All Defendants other than Breckenridge offer no more than token opposition to the
Kroger DAPs’ Motion. Instead, Defendants improperly use their Response Brief, filed only in the
Kroger DAPs’ case, to ask for relief against all Plaintiffs in the MDL. For the reasons explained
on pages 8–10, infra, this request is both procedurally and substantively improper.
       2
                See Breckenridge Opp., at 3 n.3; 6 n.6; & 9 n.11. Breckenridge uses the term
“vexatious” six times in its brief and even argues that the Kroger DAPs’ motion “should result in
an award of attorneys’ fees and costs to Breckenridge.” Id. at 3 n.3. As detailed below, we
respectfully disagree with this characterization of our motion or that any sanction would be legally
permissible here.



                                                    2
        Case 2:18-cv-00284-CMR Document 235 Filed 10/08/20 Page 4 of 12




            The first attempted amendment, filed on August 30, 2019, was non-substantive, and
             did not add a single new Defendant or a single new drug. Instead, as we forthrightly
             noted in support of the amendment, it was intended as “a belt-and-suspenders
             measure that conform[ed] certain of the Counts in the Kroger DAPs’ Complaint to
             the overarching conspiracy Counts that the States already assert[ed] in their
             Heritage-Related Conspiracy.”3 As we further noted at the time, this proposed
             amendment was based on discussions between the Kroger DAPs and the State AGs
             to jointly try as a possible bellwether case the Heritage-centric conspiracy asserted
             by the State AGs in State of Connecticut et al. v. Aurobindo Pharma USA, Inc.,
             Case No. 17-cv-03768-CMR (E.D. Pa.).

            The second attempted amendment was initially filed on January 28, 2020 (and
             refiled on our individual docket on February 4, 2020) and brought up to date the
             Kroger DAPs’ Complaint with the then-current state of the MDL. The proposed
             amendment asserted claims related to all the drugs and all the Defendants named
             by the States in their second complaint, which alleged a Teva-centric conspiracy.
             The proposed amendment also added hundreds of additional allegations of
             conspiratorial communications between Defendants based on facts learned through
             discovery, none of which was known to us as of December 2018.4 Additionally,
             the proposed amendment asserted a Count that mirrored the Teva-centric
             conspiracy pled by the State AGs, so the Kroger DAPs might have the option of
             jointly trying that claim with the States in a bellwether trial, which at the time was
             under active consideration. See Special Master Marions’ Third Report &
             Recommendation, ECF No. 1244, note 4. The States agreed to this provided it did
             not prove impractical or cause unreasonable delay.

            The current attempted amendment, filed on September 4, 2020, also brings current
             the Kroger DAPs’ Complaint based on the new drugs added by the State AGs’ third
             and final Complaint (the Sandoz-centric complaint). It does not add any drug or
             any Defendant that was not already included in the MDL as of June 11, 2020.5 It
             includes a Teva-centric Count that generally aligns with the State AG’s Teva-
             centric conspiracy. We advised the Court at the July 9, 2020 hearing of our
             intention to move to amend, or substitute, a new proposed SAC because we were
             mindful of judicial resources, to align with our overarching conspiracy theory and




        3
             See First Motion for Leave to Amend & Memo in Support, ECF No. 185 & 185-1
at 2.
        4
             See Second Motion for Leave to Amend & Memo in Support, ECF No. 196 & 196-
1.
        5
               See Third Motion for Leave to Amend & Memo in Support, ECF No. 230 & 230-
1; see also Kroger DAPs’ Notice of Withdrawal of Second Motion for Leave to Amend, ECF No.
229.


                                               3
        Case 2:18-cv-00284-CMR Document 235 Filed 10/08/20 Page 5 of 12




               the States’ third Complaint, and position ourselves to ask to participate in the Teva-
               centric bellwether, which the Court had already selected.

       Accordingly, the Kroger DAPs have updated our proposed amended pleading based on our

existing theory of the case and added the drugs and the Defendants involved in the conspiracy as

we have discovered factual support for those allegations in our ongoing investigation.

       This demonstrates transparency and diligence. It certainly does not demonstrate undue

delay. And to characterize these proposed amendments as “vexatious” (six times) is, frankly,

disappointing.6 PTO 105 expressly provided for amendments,7 and the Court has further indicated

its willingness to allow amendments at prior hearings, including the July 9, 2020 hearing, as

Defendants now acknowledge. We ourselves have been candid with the Court about our plans to

update our proposed amendment throughout this process.8 Following the most recent colloquy on

the subject, during which we informed the Court about our intention to update our allegations, the

Court commented:

               I don’t hear in any of the amendments that may be pending that there is a
               change in the primary allegation of overarching conspiracy. I am hearing
               you want to add or drop claims or parties specifically.



       6
                The Kroger DAPs have not challenged the motives of Breckenridge, which
continues to litigate issues that it has already lost in this Court and others, without regard for the
law-of-the-case doctrine or the Court’s limited resources. See, e.g., In re Generic Pharm. Pricing
Antitrust Litig., 394 F. Supp. 3d 509, 526 (E.D. Pa. 2019) (rejecting argument by Breckenridge
and other Defendants that the overarching conspiracy claims asserted by Plaintiffs’ early
complaints were implausible); In re Propranolol Antitrust Litig., 249 F. Supp. 3d 712, 731
(S.D.N.Y. 2017) (finding plausible, at the Rule 12 stage, allegations that Breckenridge and other
manufacturers conspired to fix prices of propranolol).
       7
               See PTO 105, ¶ 1, ECF No. 1135 (“With respect to any new complaint or amended
complaint filed after September 1, 2019, responsive pleadings and/or motions shall be filed as
normally required or agreed.”).
       8
              See ECF No. 1465, July 9, 2020 Hrg. Tr. at 53; Dec. 13, 2019 Hrg. Tr. at 24–28, ECF
No. 1177. See also Sept. 24, 2019 Hrg. Tr. 8–9, ECF No. 1128 (colloquy with State AGs).



                                                  4
        Case 2:18-cv-00284-CMR Document 235 Filed 10/08/20 Page 6 of 12




               And the sooner you do that, the better. And I may just have to put a date on
               this that is realistic. And I don’t know what that is yet, but I’m going to
               have to, because I want it to stop. It’s going to have to stop.

               And I may just be too tired after a long day of video hearings to actually
               think through what that date is right now, but it might very well be October
               1st. I won’t be cruel enough to do September 1st. I don’t think that’s
               realistic anyway.9

       2.      The Kroger DAPs’ Proposed Second Amended Complaint is Not Futile

       Alone among Defendants, Breckenridge argues that the proposed amendment is futile.

Given that the broader overarching conspiracy is plausibly established, Breckenridge cannot

demonstrate that the new – more detailed - allegations of its involvement in the conspiracy – taken

as true – are insufficient to state a claim. Tellingly, Breckenridge makes no attempt to distinguish

the Court’s August 2019 Order ruling that the Kroger DAPs’ overarching conspiracy alleged in

our First Amended Compaint was plausible under Twombly. See In re Generic Pharm. Pricing

Antitrust Litig., 394 F. Supp. 3d 509, 526 (E.D. Pa. 2019) (“Plaintiffs make plausible claims that

the alleged individual drug conspiracies were connected by common goals, methods, or actors so

as to form a broader overarching conspiracy.”).

       The Kroger DAPs’ proposed Second Amended Complaint (the “PSAC”) adds allegations

of numerous specific communications in which specifically identified Breckenridge employees

discussed agreements with other Defendants to implement the fair share arrangement. For

example, in ¶ 2613, the PSAC alleges that, “when Impax entered the market [for Cyproheptadine

HCL] in mid-2015, Teva and Breckenridge both coordinated to concede market share to the new

entrant, and Impax was able to enter the market at the same supracompetitive WAC prices and net

prices as those charged by Teva and Breckenridge.” The PSAC further alleges that Impax’s entry




       9
               See ECF No. 1465, July 9, 2020 Hrg. Tr. at 53.


                                                  5
        Case 2:18-cv-00284-CMR Document 235 Filed 10/08/20 Page 7 of 12




was facilitated by a specifically identified senior executive from Breckenridge, who “brokered

Impax’s entrance through a series of texts with [his counterpart at Impax] on July 20, 2015.” Id.

at ¶ 2613.

       In another instance the PSAC alleges that, Nisha Patel of Teva (one of the most active

members of the conspiracy) spoke twice with a senior executive from Breckenridge on February

7, 2014. These are the only two calls that ever occurred between Ms. Patel and the Breckenridge

employee. After the second of the two calls, Ms. Patel directed her team not to submit a bid to a

customer for Cyproheptadine HCL. PSAC, ¶ 2610. This allegation, even standing alone, is far

more damning as to Breckenridge than the largely circumstantial evidence from which the Court

previously sustained the overarching conspiracy claims for all plaintiffs. In re Generic Pharm.

Pricing Antitrust Litig., 394 F. Supp. 3d 509, 526 (E.D. Pa. 2019).

       And these are just two of the many examples of Breckenridge’s involvement in the

overarching conspiracy. The PSAC alleges numerous additional instances of actions taken by the

company to fix prices and allocate markets for generic drugs sold in the United States and also

numerous specific communications between senior Breckenridge executives and their co-

conspirators implementing those agreements. See, e.g., ¶ 264–280, 1154, 1156–60, 1702–1712,

2173–2176, 2606–2613, 2749–2754. Accordingly, the PSAC is not futile as to Breckenridge (or

any Defendant), because the allegations “plausibly allege that Defendants engaged in a conspiracy

regarding the broader market for generic drugs, and not just the market for any individual drug.”

Id.

       Finally, Breckenridge argues that it – alone among Defendants – would be prejudiced if

the Court were to allow the proposed amendment due to the pendency of its individual motion to

dismiss. Breckenridge writes:




                                                6
       Case 2:18-cv-00284-CMR Document 235 Filed 10/08/20 Page 8 of 12




              But nowhere do the Kroger Plaintiffs attempt to explain how the Court can
              properly rule on a fully briefed motion to dismiss, which addresses one
              complaint, as if it were filed to address another complaint. If it means that
              if the Court were to grant the Breckenridge MTD, all of the Kroger
              Plaintiffs’ claims against Breckenridge would be dismissed, then the Kroger
              Plaintiffs should say so. But they have not said that.

Breckenridge Opp. at 6.10

       But the Kroger DAPs did expressly address this issue previously in our March 16, 2020

Reply in support of our prior motion to amend. ECF No. 214. As we explained previously:

              [T]o be clear, we do agree that any Orders of dismissal from the Court based
              on the pending motions to dismiss should apply to the PSAC, provided that
              the dismissal is without prejudice to cure any deficiency identified in the
              Court’s Order. Accordingly, if the Court were to grant Breckenridge’s
              motion to dismiss the individual-drug conspiracy claim related to
              Propranolol, then that ruling should apply to the Propranolol conspiracy in
              the PSAC.

ECF No. 214 at 14.

       Moreover, Breckenridge must still face similar allegations related to the same drugs from

other Plaintiffs in this MDL, including the State AGs and the EPPs. Breckenridge must also face

the identical allegations from J M Smith, which filed a new complaint that wholly mirrors the

Kroger DAPs’ amendment (other than the identification of the Plaintiffs).11

       Given that Breckenridge clearly intends to engage in additional motion practice as to these

other Plaintiffs – including J M Smith who is represented by the same counsel as the Kroger DAPs



       10
                Breckenridge also complains about the prejudice that it has supposedly faced by
having to oppose the Kroger DAPs’ motions to amend. But its brief is mostly identical to the one
it filed on March 2, 2020. Compare ECF No. 234 with ECF No. 207. Accordingly, Breckenridge
has saved resources in that regard. Additionally, it appears that Breckenridge did not closely
review the Kroger DAPs’ March 16, 2020 Reply brief, which directly answered the rhetorical
question posed above that Breckenridge claims the Kroger DAPs have failed to answer.
       11
                Defendants indicated during meet and confers that they would only consider J M
Smith to be a party under the CMO that the parties are in the process of negotiating if J M Smith
filed an operative complaint as of September 4, 2020 (as opposed to a proposed amendment).


                                                7
        Case 2:18-cv-00284-CMR Document 235 Filed 10/08/20 Page 9 of 12




– it does not offer any reason why it is prejudiced by having to file the same motion against the

PSAC that it is already planning to file against other Plaintiffs in the MDL. As well-settled case

law recognizes, the fact that Breckenridge must face additional litigation is not legally cognizable

prejudice. See Smith v. Genesis Ventures I, LLC, No. 06-1473-CMR, 2006 WL 3592330, at *2

(E.D. Pa. Dec. 8, 2006) (“The Court recognizes that adding these four additional parties will add

to the lengthiness and cost of the litigation.... [T]he Court finds that generalized inconvenience and

cost is not alone enough to justify denying the motion to amend, which Rule 15(a) contemplates

should be freely allowed...”).

       Accordingly, given that the Court has wide discretion to manage its docket to promote

efficiency, there are several ways the Court could incorporate the PSAC into the MDL. As the

Kroger DAPs have previously suggested, the Court can simply issue its ruling on all Defendants’

pending motions based on the allegations in the Kroger DAPs’ First Amended Complaint.

Alternatively, the Court could deny all those motions without prejudice to refile them against

Plaintiffs’ operative complaints (which are substantially more detailed now than they were in

December 2018). Or the Court could hold the instant motion in abeyance and rule on it after

resolving the pending Rule 12 motions. All of these options – and surely others that the Court has

considered – would allow for the incorporation of the PSAC into the MDL without resulting in

prejudice to Breckenridge.

       3.      The Request in Defendants’ Opposition That The Court Set a Date For
               Amendment For All Plaintiffs in This MDL is Procedurally and
               Substantively Deficient

       Defendants improperly seek to use their opposition to the Kroger DAPs’ individual motion

to request that the Court impose a deadline for amended complaints (but not amendments to

defense pleadings) that would apply to all Plaintiffs in the MDL. This request as framed is

deficient both as a matter of process and substance.


                                                  8
       Case 2:18-cv-00284-CMR Document 235 Filed 10/08/20 Page 10 of 12




       First, as noted in the Plaintiffs’ joint letter asking that the Court not rule on this request,

ECF No. 1546, the parties have been meeting and conferring on the issue raised by Defendants –

a global deadline for all plaintiffs to amend their pleadings – for several months and have

exchanged a number of written proposals. These talks are ongoing, and Defendants’ request is not

ripe for resolution by the Court.

       Second, a motion filed on the Kroger DAPs’ individual case docket is not the forum to

litigate a global request that applies to all Plaintiffs in the MDL. That is not fair to all other

Plaintiffs in the MDL. If it were not for communication among liaison for the Plaintiff groups, it

is certainly possible that many other Plaintiffs would not even have been aware of Defendants’

request. For this reason, as the Court has noted previously and as Pretrial Orders 33 and 48

provide, issues that pertain to all parties should be filed on the MDL docket, while issues that

pertain to just one case should be filed on the individual docket. Indeed, the Court has previously

stricken filings that contravened these Electronic Case Management Protocol Orders.

       Third, from a substantive standpoint, Defendants’ request would create additional

problems. For example, the Court is in the process of ruling on pending motions to dismiss.

Although the Kroger DAPs believe that all pending Rule 12 motions filed against our First

Amended Complaint should be denied, if the Court grants any of these motions, then it would be

appropriate to permit Plaintiffs to amend their complaints to cure any identified deficiencies

without risking relegation to a “suspense” docket. Similarly, while it is obviously too soon to

know, a plaintiff may need to amend based on what is learned in discovery.

       Moreover, Defendants ask that Plaintiffs’ pleadings be frozen (or subject to amendment

only upon a showing of good cause), but they do not intend that deadline to be reciprocal (nor

could they – Defendants have not yet answered the vast majority of Complaints in the MDL). And




                                                 9
         Case 2:18-cv-00284-CMR Document 235 Filed 10/08/20 Page 11 of 12




although Defendants’ Rule 12 motions have delayed their answering nearly all the Complaints in

the MDL (including the Kroger DAPs’ Complaint), principles of fairness dictate that Defendants

should answer all Plaintiffs’ complaints before the pleadings close in the MDL. These issues can

surely be worked out by the parties. But that is why the meet-and-confer process exists as a

prerequisite to asking the Court for relief. Defendants’ Response skips this step and asks the Court

to enter an Order applicable to all Plaintiffs in the MDL.

         Accordingly, the Kroger DAPs respectfully request that the Court reject Defendants’

proposal so the parties can continue to meet and confer on this request. If the meet and confer

process fails, then the Defendants can file their request on the MDL docket, so that all Plaintiffs

have the opportunity to be heard.

                                          CONCLUSION

         As noted in our initial Motion, the Kroger DAPs have been diligent in seeking to discover

the evidence that supports the PSAC. The Kroger DAPs did not unduly delay in obtaining and

analyzing the tens of millions of documents that provide evidentiary support for the amendment.

To the contrary, this investigation produced an extremely detailed Complaint that is plausible as

to Breckenridge and every other Defendant. Further, the Court’s PTO 105 and comments at

various status conferences indicate that Plaintiffs in the MDL may still file amended complaints

with leave of Court. Accordingly, the Court should grant the Kroger DAPs’ motion for leave to

amend.

         Additionally, the Court should reject Defendants’ deficient request to impose a deadline to

amend complaints on all Plaintiffs in the MDL.




                                                 10
           Case 2:18-cv-00284-CMR Document 235 Filed 10/08/20 Page 12 of 12




Dated: October 8, 2020                         Respectfully submitted,



                                               By: /s/ William J. Blechman
                                                    Richard Alan Arnold, Esquire
                                                    William J. Blechman, Esquire
                                                    Scott E. Perwin, Esquire
                                                    Anna T. Neill, Esquire
                                                    Samuel J. Randall, Esquire
                                                    Brandon S. Floch, Esquire
                                                    Joshua B. Gray, Esquire
                                                    KENNY NACHWALTER, P.A.
                                                    1441 Brickell Avenue
                                                    Suite 1100
                                                    Miami, Florida 33131
                                                    Tel: (305) 373-1000
                                                    Fax: (305) 372-1861
                                                    E-mail: rarnold@knpa.com
                                                             wblechman@knpa.com
                                                             sperwin@knpa.com
                                                             aneill@knpa.com
                                                             srandall@knpa.com
                                                             bfloch@knpa.com
                                                             jgray@knpa.com

                                                   Counsel for the Kroger Direct Action
                                                   Plaintiffs




626622.1




                                          11
